Citation Nr: 0933032	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for migraine headaches, 
including as secondary to recurrent left shoulder 
subluxation, left ulnar and median nerve neuropathy, and 
arthritis of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In December 2007, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The RO denied the claim for service connection for headaches 
on both a direct basis and as secondary to service-connected 
left shoulder, left ulnar and median nerve, and left wrist 
disabilities.  Service treatment records show treatment in 
service for headaches, and headaches are currently shown.  
Additionally, the Veteran reports over the counter treatment 
for headaches since service.  The VA examiner who conducted 
an examination in July 2003 only indicated that the Veteran's 
migraine headache disorder was an independent disease which 
was not secondary to the service-connected shoulder 
condition.  He did not render an opinion as to whether the 
Veteran's headaches were related to his active service, and 
such an opinion is necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  Therefore, in December 2007, the Board remanded this 
claim to, among other things, obtain an opinion as to whether 
the Veteran's headaches are related to his active service.  

While the case was in remand status, the Veteran was examined 
by VA in April 2009.  The medical examiner did not provide 
the opinion specifically requested by the Board.  The 
examiner merely stated that the migraine headaches were not 
caused by or aggravated by the service-connected left 
shoulder subluxation, left ulnar and median nerve neuropathy, 
and arthritis of the left wrist.  She went on to say that the 
headaches are probably due to dysfunction of monoaminergic 
sensory control systems located in the brain stem and 
thalamus.  She did not address whether the Veteran's 
headaches had their onset during active service or are 
related to any in-service disease or injury.  

The Board must return this claim as the action taken fails to 
comply with the Board's remand directives.  The Veteran has a 
right to performance of the Board's remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2 (2008).

Additionally, on a copy of the May 2009 supplemental 
statement of the case, the Veteran listed an April 16, 2009 
laboratory and CAT scan with a question mark.  In May 2009 
letter from the Veteran's Congressman, it is stated that the 
Veteran reported that his lab work and CAT scan were not 
listed under the adjudicating actions in the SSOC.  It was 
requested that this error be addressed.  A review of the file 
does not reflect that these reports have been associated with 
the file.  When VA is put on notice of the existence of 
medical records, VA must attempt to obtain those records 
before proceeding with the appeal.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The appellant is hereby notified that it is his 
responsibility to report for any examination that may be 
scheduled, and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from the 
Chillicothe VA treatment facility, dated 
from July 2008 forward.

2.  Make arrangements to obtain records 
concerning the Veteran's April 2009 
laboratory and CT scan procedures.  

3.  Thereafter, schedule the Veteran for 
a VA neurological examination, preferably 
by an examiner who has not previously 
examined him.  The claims file and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner is to review 
the claims folder, including the service 
treatment records.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's current headache 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  

If the answer to the foregoing question 
is negative, the examiner must express an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
headache disorder was either (a) caused 
by, or (b) aggravated by his service-
connected recurrent left shoulder 
subluxation, left ulnar and median nerve 
neuropathy, and/or arthritis of the left 
wrist.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, again consider the Veteran's 
pending claim in light of all additional 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
before returning this claim to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

